Citation Nr: 0202435	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00 - 24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 9, 1968, to 
August 14, 1969, including service in the Republic of Vietnam 
from July 28, 1968, to August 9, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision denied the veteran's 
reopened claim for service connection for post-traumatic 
stress disorder (PTSD).

A lay statement from the veteran's spouse, submitted at the 
veteran's September 2001 hearing before the undersigned 
Member of the Board, raised the issues of service connection 
for a skin disorder and a back disorder.  The RO should 
comply with VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist a 
claimant in obtaining all evidence necessary to substantiate 
such claims. 

In view of the Board's determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD, the Board is undertaking additional 
development on that issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue of service 
connection for PTSD on a de novo basis.   


FINDINGS OF FACT

1.  The veteran served on active duty from January 9, 1968, 
to August 14, 1969, including service in the Republic of 
Vietnam from July 28, 1968, to August 9, 1969.  

2.  A final rating decision of July 1991 denied service 
connection for an acquired psychiatric disorder, including 
PTSD; subsequent final rating decisions of September 1993 and 
December 1998 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD.

3.  Additional evidence received at the RO in January 2000 
and September 2001 includes evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2001).  In this case, a final 
rating decision of July 1991 denied service connection for an 
acquired psychiatric disorder, claimed as PTSD, and 
subsequent final rating decisions of September 1993 and 
December 1998 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Further, the additional evidence 
submitted addresses one of the specified bases for the last 
final denial of the veteran's claim, the absence of a clear 
diagnosis of PTSD.  

In this case, the additional evidence received at the RO 
since the last final denial of the veteran's claim includes 
military records from the United States Armed Services Center 
for Research of Unit Records (USASCRUR), as well as 
indications that other evidence (morning reports for the 
veteran's unit for the year 1968) is available through the 
Director, National Archives and Records Administration.  This 
evidence is new, and tends to prove or disprove the veteran's 
allegations concerning inservice combat stressors.  In 
addition, the claimant has submitted medical records from the 
VA outpatient clinic in Columbus, Ohio, which show findings 
of an adjustment disorder, dysthymia, major depression, rule 
out PTSD, adjustment disorder with irritability, anxiety 
symptoms, possible PTSD, dysthymic disorder, chronic 
depression, and chronic PTSD.  While the only physician 
diagnosing "chronic PTSD" stated that there was some 
question whether the veteran had PTSD or depression, and also 
indicated "possible PTSD" and a dysthymic disorder, such 
matters go to the weight to be accorded the additional 
evidence submitted, which may not be considered at the point 
of determining whether the claim is to be reopened.  

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

In  Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  The Board finds that the additional 
evidence submitted is both new and material, particularly 
when that evidence is considered in the context of the 
Federal Circuit's admonition that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 
155 F.3d  at 1363.  

In addition, the Board is mindful of the Court's statement 
that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus, 3 Vet. App.  at 513.  In this particular instance, 
the claimant's statement on his April 1991 VA psychiatric 
examination that he did not have direct participation in 
combat must be weighed against his subsequent assertions of 
combat service.  However, for purposes of determining whether 
new and material evidence has been submitted to reopen his 
claim, the credibility of his current allegations and the 
additional service administrative and personnel evidence 
submitted must be presumed.  

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 
2001).  In this case, the Board finds that the veteran has 
submitted medical evidence showing a diagnosis of "chronic 
PTSD" by a VA staff psychiatrist, notwithstanding the 
statements questioning her own diagnosis.  
The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



